UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT American Government Income Fund Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE High current income with preservation of capital as its secondary objective PORTFOLIO U.S. Treasury securities, government agency mortgage-backed securities, and high-quality private mortgage-backed and asset-backed securities NET ASSET VALUE June 30, 2008 Class IA $11.48 Class IB $11.46 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares* 6 months 2.41% 2.35% 1 year 9.61 9.47 5 years 19.50 18.04 Annualized 3.63 3.37 Life 60.10 57.14 Annualized 5.75 5.52 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations February 1, 2000. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 100.00% Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK In early 2008, the fixed-income investing environment was characterized by continued credit and liquidity concerns stemming from the crisis in subprime mortgages. Banks continued to recognize losses related to these lower-quality mortgages, leading them to pull financing back from hedge funds and other leveraged investors. As a result, prices of even high-quality fixed-income instruments suffered as yields rose to attract new investors. The credit crisis peaked in March with the collapse of Bear Stearns, a leading investment bank. The Fed responded with strong measures to restore funding to the markets. While volatility remained significant, the Feds actions proved to be a turning point as performance of AAA-rated issues improved over the remainder of the period. The fund was affected by the bond markets indiscriminate sell-off in March, but was positioned to benefit from the improved environment over the second half of the period. Consequently, the funds class IA shares returned 2.41% at net asset value for the six-month period ended June 30, 2008. Throughout the period, market expectations for inflation and interest rates were volatile. Given this backdrop, the management teams strategic positioning with respect to duration (a bonds sensitivity to changes in interest rates) remained relatively neutral. However, the fund benefited from tactical shifts to duration in response to the markets changing expectations. With respect to security selection, the funds strategy has been to maximize exposure to AAA-rated mortgage-backed securities including Ginnie Maes, Fannie Maes, and Freddie Macs in view of the attractive yields they provided relative to Treasuries. A key factor with mortgage-backed securities is the rate of prepayment on underlying mortgages as borrowers sell their homes or refinance. Fund management believes prepayments overall are likely to be well below average for the next year or longer, as homeowners face depreciated assets and more stringent lending standards. As a result, the fund has been adding exposure to interest-only and higher-coupon securities, as well as to loan pools from geographic 2 areas hardest hit by the housing slump. This strategy began to help fund returns over the latter part of the period. Entering the second half of 2008, the markets no longer appear to be guarding against the worst-case scenario with respect to the impact of the subprime collapse on the U.S. economy. While views on the outlook for growth, inflation, and interest rates remain volatile, the fund management team believes that the outlook may become clearer once the impact of the recent U.S. tax rebate has been absorbed by the economy. Risk levels are elevated in all sectors that trade at a yield spread versus Treasuries, and management believes a cautious approach is warranted as the fund seeks exposure to undervalued securities. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. MANAGEMENT TEAM The fund is managed by the Putnam Core Fixed-Income Team. Rob Bloemker is the Portfolio Leader. Daniel Choquette and Michael Salm are the Portfolio Members. During the reporting period ended June 30, 2008, there were no changes in the management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Premier Income Trust Master Intermediate Income Trust Daniel Choquette None VT American Government Income Fund U.S. Government Income Trust Michael Salm None VT American Government Income Fund Global Income Trust VT Income Fund U.S. Government Income Trust Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT American Government Income Fund Expenses paid per $1,000 $3.12 $4.38 $3.12 $4.37 Ending value (after expenses) $1,024.10 $1,023.50 $1,021.78 $1,020.54 Annualized expense ratio 0.62% 0.87% 0.62% 0.87% Lipper peer group avg. expense ratio* 0.62% 0.87% 0.62% 0.87% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 5 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT American Government Income Fund 12th 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. 6 Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT American Government Income Fund 26th (69) 89th (62) 80th (49) Lipper VP (Underlying Funds)  General U.S. Government Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the three-year and five-year periods ended December 31, 2007. The Trustees considered Putnam Managements belief that the funds selection of higher-quality bonds contributed to its relative underperformance during these periods, when lower-quality bonds had strong relative performance. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted subsequent improvements in the funds relative performance for the one-year period. In addition, Putnam Management notes that this funds performance is measured against a small Lipper peer group with an extremely narrow dispersion of performance figures, which may create distortions in comparative information. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. 8 Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT American Government Income Fund 37% (25/68) 79% (44/55)  Lipper VP (Underlying Funds)  General U.S. Government Funds Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Putnam VT American Government Income Fund The funds portfolio 6/30/08 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (83.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to October 20, 2037 $3,326,786 $3,440,498 6s, April 15, 2028 119,565 122,615 3,563,113 U.S. Government Agency Mortgage Obligations (80.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 191,198 204,213 7 1/2s, October 1, 2014 26,659 27,862 7s, with due dates from November 1, 2026 to May 1, 2032 1,679,203 1,776,986 6s, with due dates from May 1, 2021 to August 1, 2021 304,129 311,803 5 1/2s, December 1, 2033 509,343 504,966 5 1/2s, October 1, 2018 354,604 360,036 5s, with due dates from May 1, 2018 to November 1, 2018 4,512,590 4,528,278 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to August 1, 2031 217,223 231,570 7s, with due dates from December 1, 2028 to December 1, 2035 3,172,000 3,348,007 6 1/2s, September 1, 2036 505,592 521,312 6 1/2s, TBA, August 1, 2038 4,000,000 4,101,562 6 1/2s, TBA, July 1, 2038 4,000,000 4,114,375 6s, July 1, 2021 1,582,631 1,623,681 6s, TBA, July 1, 2034 1,000,000 1,008,672 5 1/2s, with due dates from July 1, 2037 to October 1, 2037 971,978 959,221 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 2,846,156 2,890,194 5 1/2s, TBA, August 1, 2038 3,000,000 2,948,789 5 1/2s, TBA, July 1, 2035 53,000,000 52,221,563 5s, TBA, August 1, 2038 14,000,000 13,385,313 5s, TBA, July 1, 2038 31,000,000 29,704,296 4 1/2s, October 1, 2035 426,219 395,584 125,168,283 Total U.S. government and agency mortgage obligations (cost $128,716,436) $128,731,396 U.S. GOVERNMENT AGENCY OBLIGATIONS (7.9%)* Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,733,162 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,526,585 Total U.S. government agency obligations (cost $11,558,760) $12,259,747 U.S. TREASURY OBLIGATIONS (11.2%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $5,781,286 6 1/4s, May 15, 2030 6,505,000 8,013,347 U.S. Treasury Notes 4 1/4s, September 30, 2012 3,409,000 3,548,556 Total U.S. treasury obligations (cost $15,799,101) $17,343,189 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 (F) $62,000 $60,768 Ser. 04-3, Class A5, 5.493s, 2039 30,000 29,742 Ser. 05-6, Class A2, 5.165s, 2047 152,000 150,044 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO (Interest only), 0.303s, 2035 2,945,291 11,735 Ser. 04-D, Class 2A, IO, 0.284s, 2034 1,096,064 1,242 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 4.168s, 2037 368,581 26,638 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 5.118s, 2034 87,054 4,557 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 3.597s, 2035 1,404,957 91,561 IFB Ser. 05-R2, Class 1AS, IO, 3.242s, 2035 3,888,954 205,357 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 57,000 56,511 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 (F) 40,000 38,820 Fannie Mae IFB Ser. 07-75, Class JS, 32 1/2s, 2037 172,532 232,075 IFB Ser. 07-75, Class CS, 28.123s, 2037 117,979 157,479 IFB Ser. 06-62, Class PS, 25.005s, 2036 210,084 264,741 IFB Ser. 06-76, Class QB, 24.705s, 2036 265,743 334,319 IFB Ser. 06-63, Class SP, 24.405s, 2036 290,677 361,121 IFB Ser. 07-W7, Class 1A4, 24.285s, 2037 116,804 138,765 IFB Ser. 07-81, Class SC, 22.905s, 2037 109,462 128,843 IFB Ser. 07-1, Class NK, 22.096s, 2037 237,462 287,221 IFB Ser. 06-104, Class GS, 21.747s, 2036 91,517 109,989 IFB Ser. 06-104, Class ES, 21.038s, 2036 110,057 131,616 IFB Ser. 06-49, Class SE, 19.07s, 2036 180,556 209,892 IFB Ser. 06-60, Class TK, 18.67s, 2036 91,614 105,980 IFB Ser. 06-104, Class CS, 18.529s, 2036 141,119 157,663 IFB Ser. 07-30, Class FS, 18.329s, 2037 238,995 265,790 IFB Ser. 07-96, Class AS, 17.738s, 2037 95,140 102,347 IFB Ser. 05-25, Class PS, 17.237s, 2035 76,309 86,109 IFB Ser. 06-115, Class ES, 16.63s, 2036 99,678 113,632 IFB Ser. 05-74, Class CP, 15.648s, 2035 259,218 291,083 10 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae IFB Ser. 05-115, Class NQ, 15.628s, 2036 $71,924 $77,275 IFB Ser. 06-27, Class SP, 15.464s, 2036 193,738 215,717 IFB Ser. 06-8, Class HP, 15.464s, 2036 207,422 230,463 IFB Ser. 06-8, Class WK, 15.464s, 2036 328,104 361,731 IFB Ser. 05-106, Class US, 15.464s, 2035 310,782 346,790 IFB Ser. 05-99, Class SA, 15.464s, 2035 152,897 167,468 IFB Ser. 05-74, Class DM, 15.281s, 2035 306,967 337,654 IFB Ser. 06-60, Class CS, 14.988s, 2036 135,383 140,726 IFB Ser. 05-74, Class CS, 13.193s, 2035 295,847 320,049 IFB Ser. 05-114, Class SP, 12.753s, 2036 89,401 92,693 IFB Ser. 05-106, Class JC, 12.426s, 2035 184,233 184,094 IFB Ser. 05-83, Class QP, 10.94s, 2034 106,152 105,638 IFB Ser. 05-72, Class SB, 10.669s, 2035 105,098 105,595 IFB Ser. 05-57, Class MN, 10.626s, 2035 197,970 203,659 Ser. 03-W6, Class PT1, 9.958s, 2042 255,104 286,762 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 139,101 148,893 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 74,420 79,649 Ser. 02-14, Class A2, 7 1/2s, 2042 47,608 50,540 Ser. 01-T10, Class A2, 7 1/2s, 2041 330,934 350,920 Ser. 02-T4, Class A3, 7 1/2s, 2041 94,001 99,667 Ser. 01-T12, Class A2, 7 1/2s, 2041 134,688 142,741 Ser. 01-T3, Class A1, 7 1/2s, 2040 655 693 Ser. 99-T2, Class A1, 7 1/2s, 2039 52,454 56,602 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 176,753 188,432 Ser. 02-T1, Class A3, 7 1/2s, 2031 424,918 451,696 Ser. 00-T6, Class A1, 7 1/2s, 2030 188,351 199,406 Ser. 01-T5, Class A3, 7 1/2s, 2030 1,861 1,976 Ser. 02-26, Class A1, 7s, 2048 260,816 274,506 Ser. 04-W12, Class 1A3, 7s, 2044 134,025 141,656 Ser. 04-T3, Class 1A3, 7s, 2044 297,101 313,947 Ser. 04-T2, Class 1A3, 7s, 2043 97,777 103,324 Ser. 03-W8, Class 2A, 7s, 2042 960,838 1,013,488 Ser. 03-W3, Class 1A2, 7s, 2042 94,776 99,874 Ser. 02-T16, Class A2, 7s, 2042 659,535 695,866 Ser. 02-T19, Class A2, 7s, 2042 420,414 443,125 Ser. 02-14, Class A1, 7s, 2042 326,825 343,284 Ser. 01-T10, Class A1, 7s, 2041 185,121 194,265 Ser. 02-T4, Class A2, 7s, 2041 417,111 437,797 Ser. 01-W3, Class A, 7s, 2041 74,373 78,376 Ser. 04-W1, Class 2A2, 7s, 2033 691,984 730,873 Ser. 386, Class 14, IO, 6 1/2s, 2038 207,658 45,655 Ser. 386, Class 12, IO, 6 1/2s, 2038 135,807 28,744 Ser. 383, Class 60, IO, 6 1/2s, 2037 120,074 27,754 Ser. 383, Class 58, IO, 6 1/2s, 2037 79,732 17,958 Ser. 383, Class 72, IO, 6 1/2s, 2037 134,331 31,155 Ser. 383, Class 70, IO, 6 1/2s, 2037 82,559 18,718 Ser. 371, Class 2, IO, 6 1/2s, 2036 451,240 119,906 Ser. 386, Class 8, IO, 6s, 2038 591,733 126,537 Ser. 383, Class 40, IO, 6s, 2038 230,074 52,875 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae Ser. 383, Class 41, IO, 6s, 2038 $201,766 $46,329 Ser. 383, Class 42, IO, 6s, 2038 146,237 33,754 Ser. 383, Class 43, IO, 6s, 2038 131,876 30,531 Ser. 383, Class 44, IO, 6s, 2038 120,341 27,777 Ser. 383, Class 45, IO, 6s, 2038 92,853 21,701 Ser. 383, Class 46, IO, 6s, 2038 88,107 20,583 Ser. 383, Class 47, IO, 6s, 2038 87,934 20,542 Ser. 383, Class 48, IO, 6s, 2038 87,884 20,592 Ser. 389, Class 5, IO, 6s, 2038 100,000 22,190 Ser. 386, Class 9, IO, 6s, 2038 115,282 25,562 Ser. 383, Class 28, IO, 6s, 2038 240,344 55,814 Ser. 383, Class 29, IO, 6s, 2038 1,111,491 258,782 Ser. 383, Class 30, IO, 6s, 2038 159,520 37,411 Ser. 383, Class 31, IO, 6s, 2038 141,122 33,096 Ser. 383, Class 32, IO, 6s, 2038 109,480 25,883 Ser. 383, Class 33, IO, 6s, 2038 93,775 22,170 Ser. 386, Class 7, IO, 6s, 2038 140,241 33,857 Ser. 386, Class 6, IO, 6s, 2037 91,036 20,941 Ser. 383, Class 17, IO, 5 1/2s, 2038 189,239 43,723 Ser. 383, Class 18, IO, 5 1/2s, 2038 126,324 29,338 Ser. 383, Class 19, IO, 5 1/2s, 2038 115,199 26,754 Ser. 386, Class 3, IO, 5 1/2s, 2037 93,365 21,294 Ser. 383, Class 3, IO, 5 1/2s, 2037 199,269 45,686 Ser. 383, Class 4, IO, 5 1/2s, 2037 175,978 40,592 Ser. 383, Class 5, IO, 5 1/2s, 2037 111,851 25,800 Ser. 383, Class 6, IO, 5 1/2s, 2037 100,627 23,281 Ser. 383, Class 7, IO, 5 1/2s, 2037 98,810 22,792 Ser. 383, Class 20, IO, 5 1/2s, 2037 93,563 22,177 Ser. 383, Class 21, IO, 5 1/2s, 2037 93,565 22,178 IFB Ser. 07-W6, Class 6A2, IO, 5.318s, 2037 156,192 16,594 IFB Ser. 06-90, Class SE, IO, 5.318s, 2036 96,027 12,677 IFB Ser. 04-51, Class XP, IO, 5.218s, 2034 71,222 8,054 IFB Ser. 03-66, Class SA, IO, 5.168s, 2033 253,885 28,725 IFB Ser. 08-7, Class SA, IO, 5.068s, 2038 115,282 14,470 IFB Ser. 07-W6, Class 5A2, IO, 4.808s, 2037 223,752 23,147 IFB Ser. 07-W4, Class 4A2, IO, 4.798s, 2037 781,745 76,650 IFB Ser. 07-W2, Class 3A2, IO, 4.798s, 2037 298,759 29,404 IFB Ser. 06-115, Class BI, IO, 4.778s, 2036 278,592 21,320 IFB Ser. 05-113, Class DI, IO, 4.748s, 2036 3,161,225 299,625 IFB Ser. 07-60, Class AX, IO, 4.668s, 2037 156,383 16,470 11 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae IFB Ser. 06-60, Class SI, IO, 4.668s, 2036 $284,348 $31,373 IFB Ser. 06-60, Class UI, IO, 4.668s, 2036 114,607 12,786 IFB Ser. 06-60, Class DI, IO, 4.588s, 2035 87,169 7,518 IFB Ser. 05-65, Class KI, IO, 4.518s, 2035 4,060,069 359,910 IFB Ser. 08-01, Class GI, IO, 4.478s, 2037 1,210,952 123,059 IFB Ser. 07-54, Class CI, IO, 4.278s, 2037 190,376 18,663 IFB Ser. 07-39, Class PI, IO, 4.278s, 2037 179,411 15,720 IFB Ser. 07-30, Class WI, IO, 4.278s, 2037 986,685 81,176 IFB Ser. 07-28, Class SE, IO, 4.268s, 2037 188,567 17,608 IFB Ser. 06-128, Class SH, IO, 4.268s, 2037 230,468 18,951 IFB Ser. 06-56, Class SM, IO, 4.268s, 2036 224,242 18,661 IFB Ser. 05-90, Class SP, IO, 4.268s, 2035 457,110 38,666 IFB Ser. 05-12, Class SC, IO, 4.268s, 2035 245,073 19,127 IFB Ser. 07-W5, Class 2A2, IO, 4.258s, 2037 108,192 8,561 IFB Ser. 07-30, Class IE, IO, 4.258s, 2037 533,707 57,639 IFB Ser. 06-123, Class CI, IO, 4.258s, 2037 422,355 40,082 IFB Ser. 06-123, Class UI, IO, 4.258s, 2037 195,648 18,270 IFB Ser. 05-82, Class SY, IO, 4.248s, 2035 1,172,165 95,533 IFB Ser. 07-15, Class BI, IO, 4.218s, 2037 318,076 29,246 IFB Ser. 06-16, Class SM, IO, 4.218s, 2036 169,763 15,618 IFB Ser. 05-95, Class CI, IO, 4.218s, 2035 340,196 32,520 IFB Ser. 05-84, Class SG, IO, 4.218s, 2035 551,716 53,114 IFB Ser. 05-57, Class NI, IO, 4.218s, 2035 100,208 8,936 IFB Ser. 05-29, Class SX, IO, 4.218s, 2035 80,693 7,214 IFB Ser. 05-83, Class QI, IO, 4.208s, 2035 91,270 9,399 IFB Ser. 06-128, Class GS, IO, 4.198s, 2037 213,391 20,242 IFB Ser. 06-114, Class IS, IO, 4.168s, 2036 224,662 19,353 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae IFB Ser. 06-115, Class IE, IO, 4.158s, 2036 $172,486 $15,525 IFB Ser. 06-117, Class SA, IO, 4.158s, 2036 255,776 22,068 IFB Ser. 06-121, Class SD, IO, 4.158s, 2036 172,380 15,008 IFB Ser. 06-109, Class SG, IO, 4.148s, 2036 136,239 11,982 IFB Ser. 06-109, Class SH, IO, 4.138s, 2036 216,412 21,125 IFB Ser. 07-W6, Class 4A2, IO, 4.118s, 2037 912,191 78,788 IFB Ser. 06-128, Class SC, IO, 4.118s, 2037 420,164 36,588 IFB Ser. 06-43, Class SI, IO, 4.118s, 2036 116,263 9,768 IFB Ser. 06-44, Class IS, IO, 4.118s, 2036 215,774 17,017 IFB Ser. 06-8, Class JH, IO, 4.118s, 2036 785,060 74,836 IFB Ser. 05-122, Class SG, IO, 4.118s, 2035 171,359 15,431 IFB Ser. 06-92, Class LI, IO, 4.098s, 2036 251,987 22,162 IFB Ser. 06-96, Class ES, IO, 4.098s, 2036 112,470 9,722 IFB Ser. 06-85, Class TS, IO, 4.078s, 2036 386,843 31,191 IFB Ser. 06-61, Class SE, IO, 4.068s, 2036 288,630 21,375 IFB Ser. 07-75, Class PI, IO, 4.058s, 2037 287,723 23,456 IFB Ser. 07-76, Class SA, IO, 4.058s, 2037 299,361 22,798 IFB Ser. 07-W7, Class 2A2, IO, 4.048s, 2037 723,222 60,278 IFB Ser. 08-10, Class AI, IO, 4.018s, 2038 3,670,547 205,077 IFB Ser. 07-116, Class IA, IO, 4.018s, 2037 809,740 65,846 IFB Ser. 07-103, Class AI, IO, 4.018s, 2037 1,208,791 102,157 IFB Ser. 07-1, Class NI, IO, 4.018s, 2037 631,340 49,115 IFB Ser. 03-124, Class ST, IO, 4.018s, 2034 173,436 11,663 IFB Ser. 07-15, Class NI, IO, 4.018s, 2022 316,221 24,421 IFB Ser. 07-106, Class SM, IO, 3.978s, 2037 91,748 7,037 IFB Ser. 07-109, Class XI, IO, 3.968s, 2037 195,490 16,242 IFB Ser. 07-109, Class YI, IO, 3.968s, 2037 273,078 20,668 12 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class JI, IO, 3.968s, 2037 $428,693 $35,933 IFB Ser. 07-54, Class KI, IO, 3.958s, 2037 138,551 10,210 IFB Ser. 07-30, Class JS, IO, 3.958s, 2037 452,935 37,923 IFB Ser. 07-30, Class LI, IO, 3.958s, 2037 283,979 24,462 IFB Ser. 07-W2, Class 1A2, IO, 3.948s, 2037 203,342 16,857 IFB Ser. 07-106, Class SN, IO, 3.928s, 2037 297,235 22,296 IFB Ser. 07-54, Class IA, IO, 3.928s, 2037 242,604 20,626 IFB Ser. 07-54, Class IB, IO, 3.928s, 2037 242,604 20,626 IFB Ser. 07-54, Class IC, IO, 3.928s, 2037 242,604 20,626 IFB Ser. 07-54, Class ID, IO, 3.928s, 2037 242,604 20,626 IFB Ser. 07-54, Class IE, IO, 3.928s, 2037 242,604 20,626 IFB Ser. 07-54, Class IF, IO, 3.928s, 2037 361,230 30,520 IFB Ser. 07-54, Class NI, IO, 3.928s, 2037 227,375 18,486 IFB Ser. 07-54, Class UI, IO, 3.928s, 2037 294,623 26,212 IFB Ser. 07-91, Class AS, IO, 3.918s, 2037 189,324 14,389 IFB Ser. 07-91, Class HS, IO, 3.918s, 2037 204,688 14,968 IFB Ser. 07-15, Class CI, IO, 3.898s, 2037 777,813 65,308 IFB Ser. 06-123, Class BI, IO, 3.898s, 2037 1,018,621 83,574 IFB Ser. 06-115, Class JI, IO, 3.898s, 2036 570,880 47,958 IFB Ser. 07-109, Class PI, IO, 3.868s, 2037 311,315 23,814 IFB Ser. 06-123, Class LI, IO, 3.838s, 2037 380,948 30,539 IFB Ser. 08-1, Class NI, IO, 3.768s, 2037 527,370 35,964 IFB Ser. 07-116, Class BI, IO, 3.768s, 2037 752,835 51,901 IFB Ser. 08-01, Class AI, IO, 3.768s, 2037 1,467,051 111,963 IFB Ser. 08-10, Class GI, IO, 3.748s, 2038 423,200 30,073 IFB Ser. 08-13, Class SA, IO, 3.738s, 2038 141,638 10,141 IFB Ser. 08-1, Class HI, IO, 3.718s, 2037 686,142 50,722 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-39, Class AI, IO, 3.638s, 2037 $425,018 $30,601 IFB Ser. 07-32, Class SD, IO, 3.628s, 2037 284,733 19,853 IFB Ser. 07-30, Class UI, IO, 3.618s, 2037 237,015 17,890 IFB Ser. 07-32, Class SC, IO, 3.618s, 2037 380,515 27,816 IFB Ser. 07-1, Class CI, IO, 3.618s, 2037 274,524 20,318 IFB Ser. 05-74, Class SE, IO, 3.618s, 2035 1,558,084 94,702 IFB Ser. 05-82, Class SI, IO, 3.618s, 2035 1,115,946 69,711 IFB Ser. 05-74, Class NI, IO, 3.598s, 2035 1,504,462 116,588 IFB Ser. 05-14, Class SE, IO, 3.568s, 2035 44,794 2,793 IFB Ser. 08-1, Class BI, IO, 3.428s, 2038 142,623 8,007 IFB Ser. 07-75, Class ID, IO, 3.388s, 2037 238,767 16,184 FRB Ser. 07-103, Class HB, 2.883s, 2037 2,210,000 2,165,800 FRB Ser. 07-95, Class A1, 2.733s, 2036 2,026,531 2,013,356 FRB Ser. 07-95, Class A2, 2.733s, 2036 8,329,000 8,263,201 FRB Ser. 07-95, Class A3, 2.733s, 2036 2,308,000 2,212,910 FRB Ser. 07-101, Class A2, 2.733s, 2036 1,994,000 1,977,450 FRB Ser. 07-114, Class A1, 2.683s, 2037 1,174,127 1,173,657 Ser. 03-T2, Class 2, IO, 0.812s, 2042 4,046,031 109,278 Ser. 03-W10, Class 3A, IO, 0.741s, 2043 7,952,091 139,701 Ser. 03-W10, Class 1A, IO, 0.7s, 2043 6,585,231 96,196 Ser. 03-W6, Class 51, IO, 0.676s, 2042 1,226,620 24,231 Ser. 08-33, PO (Principal only), zero %, 2038 97,887 68,376 Ser. 04-38, Class AO, PO, zero %, 2034 183,977 132,256 Ser. 04-61, Class CO, PO, zero %, 2031 410,477 342,372 Ser. 07-31, Class TS, IO, zero %, 2009 664,599 6,390 Ser. 07-15, Class IM, IO, zero %, 2009 268,651 2,371 Ser. 07-16, Class TS, IO, zero %, 2009 (F) 1,100,930 8,004 FRB Ser. 06-115, Class SN, zero %, 2036 143,134 141,739 FRB Ser. 05-79, Class FE, zero %, 2035 41,777 42,128 FRB Ser. 06-54, Class CF, zero %, 2035 41,839 37,388 FRB Ser. 05-45, Class FG, zero %, 2035 79,306 69,083 13 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 $925,233 $987,985 Ser. T-42, Class A5, 7 1/2s, 2042 131,609 140,530 Ser. T-60, Class 1A2, 7s, 2044 177,224 187,198 Ser. T-59, Class 1A2, 7s, 2043 379,025 401,150 Ser. T-55, Class 1A2, 7s, 2043 222,374 233,882 IFB Ser. T-56, Class 2ASI, IO, 5.618s, 2043 131,767 14,863 Freddie Mac IFB Ser. 3339, Class WS, 28.061s, 2037 111,786 148,633 IFB Ser. 3339, Class JS, 26.772s, 2037 97,535 121,638 IFB Ser. 3202, Class PS, 24.412s, 2036 176,507 219,220 IFB Ser. 3153, Class SX, 20.894s, 2036 430,030 511,548 IFB Ser. 3081, Class DC, 18.039s, 2035 122,743 137,388 IFB Ser. 3114, Class GK, 16.515s, 2036 82,061 90,525 IFB Ser. 3360, Class SC, 16.483s, 2037 127,966 133,538 IFB Ser. 3408, Class EK, 15.849s, 2037 111,859 117,544 IFB Ser. 2979, Class AS, 15.212s, 2034 72,423 76,685 IFB Ser. 3153, Class UT, 14.955s, 2036 261,483 274,634 IFB Ser. 3149, Class SU, 12.867s, 2036 85,352 86,970 IFB Ser. 3065, Class DC, 12.446s, 2035 200,737 203,319 IFB Ser. 3012, Class GP, 12.424s, 2035 129,345 133,659 IFB Ser. 3031, Class BS, 10.547s, 2035 269,395 266,503 IFB Ser. 3184, Class SP, IO, 4.879s, 2033 299,275 28,002 IFB Ser. 2882, Class LS, IO, 4.729s, 2034 59,836 6,358 IFB Ser. 3203, Class SH, IO, 4.669s, 2036 169,312 19,094 IFB Ser. 2594, Class SE, IO, 4.579s, 2030 311,586 22,240 IFB Ser. 2828, Class TI, IO, 4.579s, 2030 172,233 15,300 IFB Ser. 3397, Class GS, IO, 4.529s, 2037 179,787 14,636 IFB Ser. 3297, Class BI, IO, 4.289s, 2037 719,899 69,499 IFB Ser. 3287, Class SD, IO, 4.279s, 2037 265,785 23,323 IFB Ser. 3281, Class BI, IO, 4.279s, 2037 138,375 12,904 IFB Ser. 3249, Class SI, IO, 4.279s, 2036 91,675 8,940 IFB Ser. 3028, Class ES, IO, 4.279s, 2035 915,740 85,697 IFB Ser. 3042, Class SP, IO, 4.279s, 2035 200,758 18,525 IFB Ser. 3045, Class DI, IO, 4.259s, 2035 3,924,920 310,228 IFB Ser. 3136, Class NS, IO, 4.229s, 2036 339,235 28,058 IFB Ser. 3107, Class DC, IO, 4.229s, 2035 470,493 45,236 IFB Ser. 2950, Class SM, IO, 4.229s, 2016 104,599 8,479 IFB Ser. 3256, Class S, IO, 4.219s, 2036 325,594 31,067 IFB Ser. 3031, Class BI, IO, 4.219s, 2035 183,180 19,097 IFB Ser. 3370, Class TS, IO, 4.199s, 2037 97,137 7,433 IFB Ser. 3244, Class SB, IO, 4.189s, 2036 199,512 18,027 IFB Ser. 3244, Class SG, IO, 4.189s, 2036 232,455 21,601 IFB Ser. 3236, Class IS, IO, 4.179s, 2036 362,801 31,856 IFB Ser. 3114, Class TS, IO, 4.179s, 2030 1,166,469 85,030 IFB Ser. 3128, Class JI, IO, 4.159s, 2036 330,468 30,855 IFB Ser. 3240, Class S, IO, 4.149s, 2036 656,498 58,936 IFB Ser. 3153, Class JI, IO, 4.149s, 2036 345,269 27,189 IFB Ser. 3065, Class DI, IO, 4.149s, 2035 138,643 14,176 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Freddie Mac IFB Ser. 3145, Class GI, IO, 4.129s, 2036 $271,097 $26,518 IFB Ser. 3114, Class GI, IO, 4.129s, 2036 196,499 20,767 IFB Ser. 3339, Class JI, IO, 4.119s, 2037 678,464 50,535 IFB Ser. 3218, Class AS, IO, 4.109s, 2036 253,285 21,446 IFB Ser. 3221, Class SI, IO, 4.109s, 2036 293,548 25,044 IFB Ser. 3202, Class PI, IO, 4.069s, 2036 806,888 69,876 IFB Ser. 3355, Class MI, IO, 4.029s, 2037 201,683 16,187 IFB Ser. 3201, Class SG, IO, 4.029s, 2036 370,640 31,952 IFB Ser. 3203, Class SE, IO, 4.029s, 2036 333,997 28,238 IFB Ser. 3171, Class PS, IO, 4.014s, 2036 322,536 26,652 IFB Ser. 3152, Class SY, IO, 4.009s, 2036 313,234 29,064 IFB Ser. 3284, Class BI, IO, 3.979s, 2037 228,477 18,599 IFB Ser. 3260, Class SA, IO, 3.979s, 2037 223,924 16,020 IFB Ser. 3284, Class LI, IO, 3.969s, 2037 356,486 29,999 IFB Ser. 3281, Class AI, IO, 3.959s, 2037 792,946 67,650 IFB Ser. 3012, Class UI, IO, 3.949s, 2035 322,168 26,121 IFB Ser. 3311, Class EI, IO, 3.939s, 2037 256,335 20,350 IFB Ser. 3311, Class IA, IO, 3.939s, 2037 343,486 29,949 IFB Ser. 3311, Class IB, IO, 3.939s, 2037 343,486 29,949 IFB Ser. 3311, Class IC, IO, 3.939s, 2037 343,486 29,949 IFB Ser. 3311, Class ID, IO, 3.939s, 2037 343,486 29,949 IFB Ser. 3311, Class IE, IO, 3.939s, 2037 489,016 42,639 IFB Ser. 3375, Class MS, IO, 3.929s, 2037 118,760 9,156 IFB Ser. 3240, Class GS, IO, 3.909s, 2036 395,945 32,778 IFB Ser. 3339, Class TI, IO, 3.669s, 2037 370,176 28,363 IFB Ser. 3284, Class CI, IO, 3.649s, 2037 604,438 45,375 IFB Ser. 3016, Class SQ, IO, 3.639s, 2035 363,092 21,252 14 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Freddie Mac IFB Ser. 3012, Class IG, IO, 3.609s, 2035 $1,246,525 $93,475 Ser. 246, PO, zero %, 2037 102,021 77,251 Ser. 3300, PO, zero %, 2037 108,503 83,132 Ser. 3139, Class CO, PO, zero %, 2036 77,775 56,290 Ser. 2587, Class CO, PO, zero %, 2032 97,830 77,310 FRB Ser. 3349, Class DO, zero %, 2037 108,820 103,571 FRB Ser. 3327, Class YF, zero %, 2037 176,197 174,908 FRB Ser. 3326, Class YF, zero %, 2037 87,890 89,436 FRB Ser. 3241, Class FH, zero %, 2036 102,852 94,295 FRB Ser. 3231, Class XB, zero %, 2036 80,080 79,777 FRB Ser. 3231, Class X, zero %, 2036 74,210 75,608 FRB Ser. 3326, Class WF, zero %, 2035 197,404 176,427 FRB Ser. 3030, Class CF, zero %, 2035 90,875 78,529 Government National Mortgage Association IFB Ser. 07-26, Class WS, 44.617s, 2037 103,120 161,818 IFB Ser. 07-38, Class AS, 31.91s, 2037 250,062 333,604 IFB Ser. 05-84, Class SL, 12.596s, 2035 518,004 516,516 IFB Ser. 05-66, Class SP, 12.596s, 2035 236,416 236,297 IFB Ser. 05-84, Class SB, 10.795s, 2035 97,484 95,579 IFB Ser. 05-68, Class DP, 10.453s, 2035 730,288 729,853 IFB Ser. 05-7, Class NP, 8.831s, 2033 66,697 66,856 IFB Ser. 08-29, Class SA, IO, 5.298s, 2038 217,673 20,696 IFB Ser. 06-61, Class SM, IO, 4.898s, 2036 70,507 5,476 IFB Ser. 06-62, Class SI, IO, 4.898s, 2036 264,548 22,568 IFB Ser. 07-1, Class SL, IO, 4.878s, 2037 113,686 10,054 IFB Ser. 07-1, Class SM, IO, 4.868s, 2037 113,686 10,023 IFB Ser. 06-62, Class SA, IO, 4.858s, 2036 70,736 6,033 IFB Ser. 04-59, Class SC, IO, 4.729s, 2034 157,732 15,904 IFB Ser. 04-26, Class IS, IO, 4.729s, 2034 70,889 4,556 IFB Ser. 07-49, Class NY, IO, 4.618s, 2035 1,782,053 156,196 IFB Ser. 07-36, Class SW, IO, 4.418s, 2035 1,334,000 102,549 IFB Ser. 07-26, Class SG, IO, 4.368s, 2037 384,664 32,664 IFB Ser. 07-9, Class BI, IO, 4.338s, 2037 795,868 60,552 IFB Ser. 07-26, Class SD, IO, 4.329s, 2037 390,018 30,189 IFB Ser. 07-31, Class CI, IO, 4.328s, 2037 229,750 16,612 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-25, Class SA, IO, 4.318s, 2037 $272,664 $19,664 IFB Ser. 07-25, Class SB, IO, 4.318s, 2037 534,030 40,307 IFB Ser. 07-22, Class S, IO, 4.318s, 2037 211,473 19,749 IFB Ser. 07-11, Class SA, IO, 4.318s, 2037 206,060 16,843 IFB Ser. 07-14, Class SB, IO, 4.318s, 2037 193,435 15,840 IFB Ser. 05-84, Class AS, IO, 4.318s, 2035 105,139 8,719 IFB Ser. 07-51, Class SJ, IO, 4.268s, 2037 248,152 22,066 IFB Ser. 07-53, Class SY, IO, 4.253s, 2037 217,856 20,246 IFB Ser. 07-58, Class PS, IO, 4.218s, 2037 334,168 26,625 IFB Ser. 04-88, Class S, IO, 4.218s, 2032 62,996 3,839 IFB Ser. 07-59, Class PS, IO, 4.188s, 2037 190,663 14,746 IFB Ser. 07-59, Class SP, IO, 4.188s, 2037 318,097 25,148 IFB Ser. 07-48, Class SB, IO, 4.179s, 2037 322,162 21,434 IFB Ser. 07-68, Class PI, IO, 4.168s, 2037 97,857 7,771 IFB Ser. 06-38, Class SG, IO, 4.168s, 2033 796,841 54,596 IFB Ser. 07-53, Class SG, IO, 4.118s, 2037 151,122 10,072 IFB Ser. 07-74, Class SI, IO, 4.099s, 2037 98,436 7,260 IFB Ser. 07-17, Class AI, IO, 4.079s, 2037 853,360 67,677 IFB Ser. 08-3, Class SA, IO, 4.068s, 2038 469,420 29,114 IFB Ser. 07-64, Class AI, IO, 4.068s, 2037 1,876,957 126,699 IFB Ser. 07-53, Class ES, IO, 4.068s, 2037 221,438 12,384 IFB Ser. 08-4, Class SA, IO, 4.034s, 2038 985,782 60,374 IFB Ser. 08-2, Class SM, IO, 4.029s, 2038 236,557 16,985 IFB Ser. 07-9, Class AI, IO, 4.029s, 2037 315,705 23,486 IFB Ser. 07-9, Class DI, IO, 4.028s, 2037 404,323 27,628 IFB Ser. 07-57, Class QA, IO, 4.018s, 2037 506,776 30,450 IFB Ser. 07-58, Class SA, IO, 4.018s, 2037 544,905 34,055 15 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-58, Class SC, IO, 4.018s, 2037 $392,065 $20,901 IFB Ser. 07-61, Class SA, IO, 4.018s, 2037 270,595 17,752 IFB Ser. 07-53, Class SC, IO, 4.018s, 2037 243,468 13,780 IFB Ser. 07-53, Class SE, IO, 4.018s, 2037 568,740 36,531 IFB Ser. 06-26, Class S, IO, 4.018s, 2036 512,885 40,496 IFB Ser. 07-58, Class SD, IO, 4.008s, 2037 329,687 17,330 IFB Ser. 07-59, Class SD, IO, 3.988s, 2037 531,363 32,400 IFB Ser. 08-40, Class SA, IO, 3.929s, 2038 1,118,508 80,472 IFB Ser. 05-71, Class SA, IO, 3.889s, 2035 82,481 5,907 IFB Ser. 05-65, Class SI, IO, 3.868s, 2035 1,519,625 115,095 IFB Ser. 06-16, Class SX, IO, 3.808s, 2036 179,796 12,955 IFB Ser. 07-17, Class IC, IO, 3.779s, 2037 177,802 12,011 IFB Ser. 07-17, Class IB, IO, 3.768s, 2037 156,371 10,314 IFB Ser. 06-14, Class S, IO, 3.768s, 2036 306,305 21,002 IFB Ser. 06-11, Class ST, IO, 3.758s, 2036 190,990 12,849 IFB Ser. 07-25, Class KS, IO, 3.729s, 2037 99,131 7,576 IFB Ser. 07-21, Class S, IO, 3.729s, 2037 447,333 27,354 IFB Ser. 07-27, Class SD, IO, 3.718s, 2037 195,477 11,304 IFB Ser. 07-19, Class SJ, IO, 3.718s, 2037 332,308 19,367 IFB Ser. 07-23, Class ST, IO, 3.718s, 2037 420,877 23,586 IFB Ser. 07-8, Class SA, IO, 3.718s, 2037 115,994 7,505 IFB Ser. 07-9, Class CI, IO, 3.718s, 2037 527,038 31,180 IFB Ser. 07-7, Class EI, IO, 3.718s, 2037 196,596 11,443 IFB Ser. 07-7, Class JI, IO, 3.718s, 2037 550,204 36,341 IFB Ser. 07-1, Class S, IO, 3.718s, 2037 440,400 25,749 IFB Ser. 07-3, Class SA, IO, 3.718s, 2037 420,329 24,495 IFB Ser. 07-31, Class AI, IO, 3.709s, 2037 233,683 21,480 COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-17, Class S, IO, 3.698s, 2035 $91,633 $6,472 IFB Ser. 07-62, Class S, IO, 3.679s, 2037 111,183 6,845 IFB Ser. 07-43, Class SC, IO, 3.629s, 2037 283,054 16,599 IFB Ser. 05-3, Class SN, IO, 3.618s, 2035 235,844 14,915 IFB Ser. 04-41, Class SG, IO, 3.518s, 2034 259,281 10,550 FRB Ser. 07-49, Class UF, zero %, 2037 51,221 49,115 FRB Ser. 07-35, Class UF, zero %, 2037 76,509 77,799 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 156,000 155,689 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 (F) 80,998 80,468 Ser. 05-RP3, Class 1A3, 8s, 2035 (F) 261,271 254,267 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 (F) 210,340 212,676 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.835s, 2035 (F) 177,968 171,909 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.261s, 2051 41,000 37,989 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 129,000 125,109 FRB Ser. 07-LD11, Class AM, 6.007s, 2049 24,000 21,960 Ser. 06-CB14, Class A4, 5.481s, 2044 211,000 203,286 FRB Ser. 07-LDPX, Class AM, 5.464s, 2049 25,000 22,192 Ser. 07-LDPX, Class A3, 5.42s, 2049 146,000 135,095 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5 3/4s, 2040 712,000 603,940 Key Commercial Mortgage Ser. 07-SL1, Class A1, 5.487s, 2040 464,631 432,371 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 40,000 39,656 Ser. 04-C7, Class A6, 4.786s, 2029 163,000 154,495 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 25.185s, 2037 159,843 179,979 IFB Ser. 07-4, Class 3A2, IO, 4.718s, 2037 254,649 21,092 IFB Ser. 06-5, Class 2A2, IO, 4.668s, 2036 584,920 45,925 IFB Ser. 07-4, Class 2A2, IO, 4.188s, 2037 1,038,721 85,691 IFB Ser. 06-7, Class 2A5, IO, 4.183s, 2036 1,186,533 91,839 IFB Ser. 06-9, Class 2A2, IO, 4.138s, 2037 772,331 64,641 16 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.1%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 07-5, Class 10A2, IO, 3.858s, 2037 $514,513 $32,199 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 1.417s, 2034 196,098 1,128 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 508,998 954 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 89,000 91,388 Ser. 05-HQ6, Class A4A, 4.989s, 2042 373,000 355,885 Ser. 04-HQ4, Class A7, 4.97s, 2040 (F) 193,000 182,533 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.275s, 2035 405,857 298,102 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 92,000 89,700 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 112,000 107,800 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 357,851 325,602 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 814,892 695,429 FRB Ser. 05-18, Class 6A1, 5.247s, 2035 (F) 233,983 208,370 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.768s, 2037 4,867,356 300,159 Ser. 07-4, Class 1A4, IO, 1s, 2037 5,120,074 137,896 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 3.399s, 2037 895,121 40,327 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 2.563s, 2037 171,327 155,908 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 99,000 96,666 Ser. 04-C15, Class A4, 4.803s, 2041 288,000 272,325 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.426s, 2049 1,242,362 1,082,122 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.005s, 2036 (F) 254,625 244,412 Ser. 05-AR2, Class 2A1, 4.541s, 2035 146,389 139,128 Ser. 05-AR9, Class 1A2, 4.367s, 2035 275,403 201,044 Ser. 04-R, Class 2A1, 4.365s, 2034 (F) 144,147 138,810 Ser. 05-AR12, Class 2A5, 4.321s, 2035 (F) 1,853,000 1,698,746 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 4,729,000 20,357 Total collateralized mortgage obligations (cost $57,673,862) $60,577,785 PURCHASED OPTIONS OUTSTANDING (2.3%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.370 $7,253,000 $403,484 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,253,000 398,480 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 398,480 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,253,000 203,592 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.370 7,253,000 200,400 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 203,592 17 Putnam VT American Government Income Fund PURCHASED OPTIONS OUTSTANDING (2.3%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing September 23, 2019. Sep-09/5.395 $11,214,700 $634,191 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on September 23, 2019. Sep-09/5.395 11,214,700 277,115 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 4,783,000 264,787 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 3,492,000 182,178 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 8, 2019. Apr-09/5.315 3,492,000 180,362 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 4,783,000 79,780 PURCHASED OPTIONS OUTSTANDING (2.3%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 8, 2019. Apr-09/5.315 $3,492,000 $62,716 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 3,492,000 61,808 Total purchased options outstanding (cost $3,035,170) $3,550,965 ASSET-BACKED SECURITIES (0.4%)* Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.633s, 2036 $25,000 $16,062 Lehman XS Trust IFB Ser. 07-3, Class 4B, IO, 4.298s, 2037 363,265 28,605 FRB Ser. 07-6, Class 2A1, 2.693s, 2037 57,333 41,378 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 2.653s, 2036 509,000 461,358 FRB Ser. 07-RZ1, Class A2, 2.643s, 2037 25,000 18,378 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 2.643s, 2036 25,000 19,770 Total asset-backed securities (cost $649,786) $585,551 SHORT-TERM INVESTMENTS (31.0%)* Principal amount/shares Value Federal Home Loan Bank, for an effective yield of 2.30%, August 15, 2008 $5,000,000 $4,985,625 Federal Home Loan Bank, for an effective yield of 2.22%, July 25, 2008 12,800,000 12,781,056 18 Putnam VT American Government Income Fund SHORT-TERM INVESTMENTS (31.0%)* continued Principal amount/shares Value Interest in $150,000,000 joint triparty repurchase agreement dated June 30, 2008 with Deutsche Bank Sec due July 1, 2008  maturity value of $12,700,953 for an effective yield of 2.70%(collateralized by various mortgage backed securities with coupon rates ranging from 5.0% to 5.5% and due dates ranging from December 1, 2037 to June 1,2038 valued at $153,000,000) 12,700,000 $12,700,000 Putnam Prime Money Market Fund (e) 16,978,518 16,978,518 U.S. Treasury Bills, for effective yields ranging from 1.17% to 1.38%, September 18, 2008 # $657,000 655,011 Total short-term investments (cost $48,100,209) $48,100,210 Total investments (cost $265,533,324) $271,148,843 * Percentages indicated are based on net assets of $154,929,804. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2008. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. At June 30, 2008, liquid assets totaling $45,181,797 have been designated as collateral for open forward commitments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The interest rates shown are the current interest rates at June 30, 2008. FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 44 $10,611,700 Jun-09 $86,805 Euro-Dollar 90 day (Short) 80 19,243,000 Sep-09 163,595 Euro-Dollar 90 day (Short) 114 27,341,475 Dec-09 245,486 Euro-Dollar 90 day (Short) 8 1,914,900 Mar-10 11,516 U.S. Treasury Bond 20 yr (Long) 255 29,476,406 Sep-08 609,339 FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Short) 1,035 $218,595,234 Sep-08 $(359,743) U.S. Treasury Note 5 yr (Short) 541 59,810,086 Sep-08 107,318 U.S. Treasury Note 10 yr (Long) 926 105,491,656 Sep-08 542,978 Total $1,407,294 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,036,493) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing on July 15, 2019. $18,232,000 Jul-09/5.890 $1,525,289 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing on July 15, 2019. 18,232,000 Jul-09/5.890 202,740 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 1,080,000 Dec-08/5.000 36,882 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 1,080,000 Dec-08/5.000 20,552 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 16,781,000 Aug-08/5.395 927,821 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.935% versus the three month USD-LIBOR-BB maturing March 2, 2019. 20,698,000 Feb-09/4.935 692,555 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.935% versus the three month USD-LIBOR-BBA maturing March 2, 2019. 20,698,000 Feb-09/4.935 556,776 19 Putnam VT American Government Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,036,493) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. $16,781,000 Aug-08/5.395 $29,535 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 28,847,000 Jan-12/5.320 1,634,759 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 28,847,000 Jan-12/5.320 1,386,676 Total $7,013,585 TBA SALE COMMITMENTS OUTSTANDING at 6/30/08 (proceeds receivable $62,333,281) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, July 1, 2038 $4,000,000 7-14-08 $4,114,375 FNMA, 5 1/2s, July 1, 2038 46,000,000 7-14-08 45,324,376 FNMA, 5s, July 1, 2038 14,000,000 7-14-08 13,414,843 Total $62,853,594 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $7,000,000 $ 3/30/09 3.075% 3 month USD-LIBOR-BBA $(55,966) 5,012,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (28,908) 31,964,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 964,946 26,000,000  8/11/15 4.892% 3 month USD-LIBOR-BBA (1,049,431) 9,000,000  10/21/15 4.943% 3 month USD-LIBOR-BBA (287,322) 180,000  5/31/16 5.58909% 3 month USD-LIBOR-BBA (13,023) 104,000  10/3/16 5.15630% 3 month USD-LIBOR-BBA (4,866) 160,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 2,483 795,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (4,668) Citibank, N.A. 1,913,000  4/3/18 4.18% 3 month USD-LIBOR-BBA 66,222 41,900,000  4/6/09 3 month USD-LIBOR-BBA 5.264% 954,957 30,000  4/7/14 5.377% 3 month USD-LIBOR-BBA (1,741) 11,500,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (492,248) 20,931,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (433,697) 5,408,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (91,726) 5,557,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (204,585) 20,214,000  11/23/17 4.885% 3 month USD-LIBOR-BBA (421,026) 450,000  11/9/17 3 month USD-LIBOR-BBA 5.07641% 16,352 42,679,000  12/24/09 3 month USD-LIBOR-BBA 3.8675% 338,325 8,033,000  12/24/27 4.9425% 3 month USD-LIBOR-BBA (20,775) Credit Suisse International 26,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (1,279) 362,000  3/21/16 3 month USD-LIBOR-BBA 5.20497% 20,680 158,000  9/28/16 5.10886% 3 month USD-LIBOR-BBA (7,965) Goldman Sachs International 1,158,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (26,161) 20,095,000  3/14/13 3 month USD-LIBOR-BBA 3.37125% (550,938) 20 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International continued $35,950,000 $ 3/27/13 3 month USD-LIBOR-BBA 3.4625% $(866,432) 12,397,000  3/29/38 4.665% 3 month USD-LIBOR-BBA 450,646 3,639,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 156,599 9,207,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (311,221) 3,433,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 54,423 435,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 4,162 100,000  10/19/16 5.32413% 3 month USD-LIBOR-BBA (5,689) 19,020,000  6/12/17 3 month USD-LIBOR-BBA 5.7175% 1,569,474 2,600,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (104,986) 32,646,000  11/20/08 5.16% 3 month USD-LIBOR-BBA (372,146) 7,351,000  11/20/26 3 month USD-LIBOR-BBA 5.261% 334,158 33,067,000  11/21/08 5.0925% 3 month USD-LIBOR-BBA (367,163) 7,336,000  11/21/26 3 month USD-LIBOR-BBA 5.2075% 284,980 771,000  12/20/16 3 month USD-LIBOR-BBA 5.074% 27,104 7,420,000  1/8/12 3 month USD-LIBOR-BBA 4.98% 360,519 90,000  11/9/17 3 month USD-LIBOR-BBA 5.071% 3,233 110,000  4/7/14 5.33842% 3 month USD-LIBOR-BBA (6,151) 5,755,800  9/19/09 3 month USD-LIBOR-BBA 4.763% 177,618 15,381,800  9/21/09 3 month USD-LIBOR-BBA 4.60% 431,062 4,286,700  9/21/17 5.149% 3 month USD-LIBOR-BBA (222,000) 20,000  11/9/17 3 month USD-LIBOR-BBA 5.08% 732 JPMorgan Chase Bank, N.A. 83,000  2/19/18 3 month USD-LIBOR-BBA 4.585% 644 15,406,000  8/15/11 5.412% 3 month USD-LIBOR-BBA (927,937) 661,000  3/5/18 4.325% 3 month USD-LIBOR-BBA 9,248 2,050,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 7,881 984,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (4,166) 12,772,000  5/16/2018 4.53% 3 month USD-LIBOR-BBA 114,348 724,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (13,307) 4,000,000  6/13/2013 4.47% 3 month USD-LIBOR-BBA (41,564) 2,936,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (66,777) 1,119,000  3/14/18 4.775% 3 month USD-LIBOR-BBA (24,512) 31,014,000  3/22/10 3 month USD-LIBOR-BBA 2.23% (455,904) 12,011,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (153,761) 7,000,000  1/17/16 4.946% 3 month USD-LIBOR-BBA (311,525) 108,000  9/18/16 5.291% 3 month USD-LIBOR-BBA (6,892) 831,000  5/7/13 3.9325% 3 month USD-LIBOR-BBA 9,858 8,353,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (47,298) 3,300,000  6/27/17 3 month USD-LIBOR-BBA 5.712% 267,276 7,330,000  7/5/17 3 month USD-LIBOR-BBA 4.55% 76,245 7,910,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (321,452) 11,000,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (468,707) 32,563,000  11/20/08 5.165% 3 month USD-LIBOR-BBA (375,067) 7,330,000  11/20/26 3 month USD-LIBOR-BBA 5.266% 337,717 400,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 38,167 148,000  12/19/16 5.0595% 3 month USD-LIBOR-BBA (5,057) 798,000  1/19/17 3 month USD-LIBOR-BBA 5.249% 51,324 3,137,000  1/19/09 5.24% 3 month USD-LIBOR-BBA (93,817) 10,723,000  1/31/17 3 month USD-LIBOR-BBA 5.415% 821,806 7,841,000  3/8/17 3 month USD-LIBOR-BBA 5.28% 500,445 21 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $996,000 $  8/2/15 3 month USD-LIBOR-BBA 4.6570% $24,866 7,800,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 439,208 66,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (4,168) 7,199,000  9/11/27 5.27% 3 month USD-LIBOR-BBA (419,541) 15,381,800  9/21/09 3 month USD-LIBOR-BBA 4.6125% 433,882 4,286,700  9/21/17 5.15% 3 month USD-LIBOR-BBA (222,312) 22,917,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (528,305) 5,408,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (92,565) 5,557,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (207,587) 51,685,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 75,463 8,033,000  12/24/27 4.9675% 3 month USD-LIBOR-BBA (46,118) 16,600,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 332,975 9,100,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 760,093 8,200,000  10/21/15 4.916% 3 month USD-LIBOR-BBA (247,576) 6,245,000  1/18/18 4.27625% 3 month USD-LIBOR-BBA 96,844 6,367,000  1/24/18 4.135% 3 month USD-LIBOR-BBA 177,654 8,489,000  1/24/18 4.175% 3 month USD-LIBOR-BBA 209,066 8,489,000  1/24/18 4.1625% 3 month USD-LIBOR-BBA 217,763 8,375,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (156,922) 14,474,000  2/5/18 4.22% 3 month USD-LIBOR-BBA 306,698 23,265,000  2/5/18 3 month USD-LIBOR-BBA 4.28% (381,627) 100,000  4/17/09 5.12% 3 month USD-LIBOR-BBA (2,105) 3,200,000  10/16/16 5.3345% 3 month USD-LIBOR-BBA (186,288) Lehman Brothers Special Financing, Inc. 2,795,000 16,811 2/26/18 4.65% 3 month USD-LIBOR-BBA (19,525) 1,035,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (43,185) 33,968,000  3/20/13 3 month USD-LIBOR-BBA 3.13666% (1,311,037) 2,750,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (34,216) 2,750,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (31,955) 6,992,000  3/20/13 3 month USD-LIBOR-BBA 3.06% (294,303) 1,258,000  4/3/2018 3 month USD-LIBOR-BBA 4.087% (53,043) 7,465,000  3/25/10 3 month USD-LIBOR-BBA 2.275% (103,769) 2,386,000  6/10/1938 5.1275% 3 month USD-LIBOR-BBA (60,840) 26,909,000  5/30/10 3 month USD-LIBOR-BBA 3.4275% (20,277) 3,000,000  6/26/2013 3 month USD-LIBOR-BBA 4.465% 28,260 15,175,000  4/16/18 3 month USD-LIBOR-BBA 4.405% (261,031) 4,077,000  4/19/38 4.8425% 3 month USD-LIBOR-BBA 66,431 2,825,000  4/21/38 4.945% 3 month USD-LIBOR-BBA 1,501 3,224,086  8/29/09 5.005% 3 month USD-LIBOR-BBA (113,544) 6,361,000  8/29/09 5.001% 3 month USD-LIBOR-BBA (224,313) 16,667,000  2/1/17 3 month USD-LIBOR-BBA 5.08% 852,345 200,511  8/29/17 3 month USD-LIBOR-BBA 5.32% 13,558 23,609,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 476,449 6,175,000  8/3/11 3 month USD-LIBOR-BBA 5.445% 382,063 18,629,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (1,619,656) 8,040,000  9/8/16 5.3275% 3 month USD-LIBOR-BBA (540,614) 1,470,000  9/29/13 5.0555% 3 month USD-LIBOR-BBA (71,047) 6,601,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (174,497) 1,900,000  3/16/09 4.9275% 3 month USD-LIBOR-BBA (50,176) 31,419,000  8/31/09 3 month USD-LIBOR-BBA 4.89% 1,057,144 6,636,000  8/31/27 5.4925% 3 month USD-LIBOR-BBA (582,100) 22 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $6,636,000 $ 9/4/27 5.4475% 3 month USD-LIBOR-BBA $(541,280) 31,419,000  9/4/09 3 month USD-LIBOR-BBA 4.836% 1,024,254 34,083,000  9/11/09 3 month USD-LIBOR-BBA 4.6525% 1,011,612 13,113,000  9/13/17 5.0275% 3 month USD-LIBOR-BBA (567,379) 3,837,200  9/19/09 3 month USD-LIBOR-BBA 4.755% 117,941 15,381,800  9/24/09 3 month USD-LIBOR-BBA 4.695% 454,766 4,286,700  9/24/17 5.285% 3 month USD-LIBOR-BBA (267,784) 20,931,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (421,682) 5,408,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (92,987) 5,557,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (197,904) 40,000  11/9/17 3 month USD-LIBOR-BBA 5.068% 1,427 18,990,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 304,098 42,679,000  12/24/09 3 month USD-LIBOR-BBA 3.84625% 324,918 506,000  2/21/18 4.599% 3 month USD-LIBOR-BBA (4,482) 2,750,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (35,681) Merrill Lynch Capital Services, Inc. 6,790,000  5/7/1938 4.8775% 3 month USD-LIBOR-BBA 81,790 20,931,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (424,085) Morgan Stanley Capital Services, Inc. 27,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (1,699) 46,000  2/20/17 5.192% 3 month USD-LIBOR-BBA (2,685) Total $(2,205,043) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Fixed payments Total return Swap counterparty/ Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International $860,000 (F) 11/2/2008 20 bp plus change in spread The spread return of Banc $(22,809) of Banc of America of America Securities- CMBS Securities AAA 10 year Index AAA 10 year Index multiplied by the modified duration factor (F) Is valued at fair value following procedures approved by the Trustees. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $16,978,518 $1,407,294 Level 2 250,714,853 Level 3 3,455,472  Total $271,148,843 $(2,317,963) Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. 23 Putnam VT American Government Income Fund The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $ $ Accrued discounts/premiums   Realized gain / loss   Change in net unrealized appreciation (depreciation)   Net purchases / sales   Net transfers in and/or out of Level 3 3,455,472  Balance as of June 30, 2008 $3,455,472 $ Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 24 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities June 30, 2008 (Unaudited) Putnam VT American Government Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $254,170,325 Affiliated issuers (Note 5) 16,978,518 Cash 895,536 Dividends, interest, and other receivables 1,007,982 Receivable for sales of delayed delivery securities (Note 1) 62,459,309 Unrealized appreciation on swap contracts (Note 1) 17,726,703 Receivable for closed swap contracts (Note 1) 10,019 Total assets Liabilities Payable for variation margin (Note 1) 122,257 Payable for purchases of delayed delivery securities (Note 1) 107,725,370 Payable for shares of the fund repurchased 334,171 Payable for compensation of Manager (Notes 2 and 5) 180,129 Payable for investor servicing fees (Note 2) 3,948 Payable for custodian fees (Note 2) 1,622 Payable for Trustee compensation and expenses (Note 2) 55,393 Payable for administrative services (Note 2) 1,359 Payable for distribution fees (Note 2) 13,219 Payable for auditing fees 23,739 Unrealized depreciation on swap contracts (Note 1) 19,954,555 Premiums received on swap contracts (Note 1) 16,811 TBA sale commitments, at value (Note 1) 62,853,594 Written options outstanding, at value (Notes 1 and 3) 7,013,585 Other accrued expenses 18,836 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $153,581,560 Undistributed net investment income (loss) (Note 1) 2,447,485 Accumulated net realized gain (loss) on investments (Note 1) (4,396,797) Net unrealized appreciation (depreciation) of investments 3,297,556 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $91,180,673 Number of shares outstanding 7,939,320 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.48 Computation of net asset value Class IB Net Assets $63,749,131 Number of shares outstanding 5,563,994 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.46 Cost of investments, including repurchase agreements (Note 1): Unaffiliated issuers $248,554,806 Affiliated issuers (Note 5) 16,978,518 Proceeds receivable on TBA sale commitments (Note 1) 62,333,281 Premiums received on written options (Notes 1 and 3) 6,036,493 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 25 PUTNAM VARIABLE TRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT American Government Income Fund Investment income Interest  unaffiliated issuers $4,677,541 Interest  affiliated issuers (Note 5) 252,899 Total investment income Expenses Compensation of Manager (Note 2) 504,504 Investor servicing fees (Note 2) 23,557 Custodian fees (Note 2) 16,768 Trustee compensation and expenses (Note 2) 14,934 Administrative services (Note 2) 12,793 Distribution fees-class IB (Note 2) 81,778 Auditing 33,141 Legal 12,713 Other 16,774 Fees waived and reimbursed by Manager (Notes 2 and 5) (154,053) Total expenses Expense reduction (Note 2) (13,297) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 4,913,231 Net realized gain (loss) on futures contracts (Note 1) (836,975) Net realized gain (loss) on swap contracts (Note 1) (763,713) Net realized gain (loss) on written options (Notes 1 and 3) (1,618,523) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the period (2,920,781) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 26 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT American Government Income Fund Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $4,380,828 $6,523,861 Net realized gain (loss) on investments 1,694,020 (898,007) Net unrealized appreciation (depreciation) of investments (2,920,781) 5,776,269 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,250,985) (4,112,485) Class IB (2,898,368) (3,097,187) Increase (decrease) from capital share transactions (Note 4) 20,312,346 (14,591,853) Total increase (decrease) in net assets Net assets: Beginning of period 138,612,744 149,012,146 End of period Undistributed net investment income (loss), end of period $2,447,485 $5,216,010 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 27 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions reimbursement of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT American Government Income Fund (Class IA) June 30, 2008  $11.73 .34 (i) (.05) .29 (.54)  (.54)  $11.48 2.41 * $91,181 .31 *(i) 2.86 *(i) 59.01 *(f) December 31, 2007 11.38 .54 (i) .40 (g) .94 (.59)  (.59)  11.73 8.63 (g) 76,057 .62 (i) 4.76 (i) 153.13 (f) December 31, 2006 11.50 .45 (i) (.07) .38 (.50)  (.50)  11.38 3.51 83,470 .62 (i) 4.01 (i) 180.25 (f) December 31, 2005 11.75 .41 (i) (.22) .19 (.41) (.03) (.44)  11.50 1.65 107,325 .64 (i) 3.56 (i) 419.62 (f) December 31, 2004 12.08 .31 (i) .03 .34 (.49) (.18) (.67)  11.75 2.85 144,320 .66 (i) 2.65 (i) 309.71 December 31, 2003 12.34 .29 (.07) .22 (.25) (.23) (.48)  12.08 1.89 225,290 .74 2.35 553.08 Putnam VT American Government Income Fund (Class IB) June 30, 2008  $11.69 .32 (i) (.04) .28 (.51)  (.51)  $11.46 2.35 * $63,749 .43 *(i) 2.73 *(i) 59.01 *(f) December 31, 2007 11.34 .51 (i) .40 (g) .91 (.56)  (.56)  11.69 8.36 (g) 62,556 .87 (i) 4.51 (i) 153.13 (f) December 31, 2006 11.46 .42 (i) (.07) .35 (.47)  (.47)  11.34 3.22 65,543 .87 (i) 3.74 (i) 180.25 (f) December 31, 2005 11.71 .38 (i) (.22) .16 (.38) (.03) (.41)  11.46 1.35 74,858 .89 (i) 3.32 (i) 419.62 (f) December 31, 2004 12.02 .28 (i) .04 .32 (.45) (.18) (.63)  11.71 2.66 87,312 .91 (i) 2.39 (i) 309.71 December 31, 2003 12.30 .25 (.07) .18 (.23) (.23) (.46)  12.02 1.56 107,751 .99 2.09 553.08 * Not annualized.  Unaudited. (a) Per share net investment income(loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements (Note 2). (f ) Portfolio turnover excludes dollar roll transactions. (g) Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share (Note 2) (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA and class IB shares reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.10% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 28 29 PUTNAM VARIABLE TRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT American Government Income Fund (the fund), is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income with preservation of capital as a secondary objective by investing in U.S. Treasury securities and government agency and private mortgage-backed and asset-backed securities. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. 30 B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and 31 written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. J) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. 32 Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. K) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2007, the fund had a capital loss carryover of $6,165,521 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $3,535,332 December 31, 2013 2,630,189 December 31, 2014 The aggregate identified cost on a tax basis is $266,046,116, resulting in gross unrealized appreciation and depreciation of $7,449,307 and $2,346,580, respectively, or net unrealized appreciation of $5,102,727. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. N) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 66.5% of the fund is owned by accounts of one group of insurance companies. 33 NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, 0.38% of the next $5 billion, 0.37% of the next $5 billion, 0.36% of the next $5 billion, 0.35% of the next $5 billion and 0.34% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. For the period ended June 30, 2008, Putnam Management waived $147,688 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $23,557 for investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2008, the funds expenses were reduced by $13,297 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $305, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. 34 The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the six months ended June 30, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $71,688,073 and $86,011,233, respectively. Purchases and sales of U.S. government securities aggregated $1,911,410 and $1,911,410, respectively. Written option transactions during the period ended June 30, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of period $176,006,000 $5,464,159 Options opened 41,396,000 1,647,561 Options exercised   Options expired (2,238,000) (39,165) Options closed (43,888,000) (1,036,062) Written options outstanding at end of period $171,276,000 $6,036,493 NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT American Government Income Fund Class IA Shares sold 1,844,800 $22,126,785 710,719 $8,060,922 Shares issued in connection with reinvestment of distributions 363,954 4,250,985 375,227 4,112,485 2,208,754 26,377,770 1,085,946 12,173,407 Shares repurchased (751,491) (8,749,102) (1,938,947) (21,837,725) Net increase (decrease) Putnam VT American Government Income Fund Class IB Shares sold 715,704 $8,535,399 417,154 $4,694,114 Shares issued in connection with reinvestment of distributions 248,574 2,898,368 283,107 3,097,187 964,278 11,433,767 700,261 7,791,301 Shares repurchased (749,703) (8,750,089) (1,130,463) (12,718,836) Net increase (decrease) 35 NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $6,365 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $252,899 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $77,267,898 and $68,601,590, respectively. NOTE 6 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund recorded a receivable from Putnam Management for $8,740 related to restitution payments in connection with a distribution plan approved by the SEC. NOTE 7 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 36 THIS PAGE LEFT BLANK INTENTIONALLY 37 THIS PAGE LEFT BLANK INTENTIONALLY 38 THIS PAGE LEFT BLANK INTENTIONALLY 39 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
